UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-1225



JOSEPH S. PEETS,

                                              Plaintiff - Appellant,

          versus


WILLIAM J. HENDERSON, Postmaster      General,
United States Postal Service,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Gerald Bruce Lee, District Judge.
(CA-98-406-A)


Submitted:   July 22, 1999                 Decided:    July 28, 1999


Before ERVIN, HAMILTON, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael J. Beattie, Alexandria, Virginia, for Appellant. Helen F.
Fahey, United States Attorney, Leslie B. McClendon, Assistant
United States Attorney, Alexandria, Virginia; R. Andrew German,
Steven F. Hirsch, UNITED STATES POSTAL SERVICE, Washington, D.C.,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joseph Peets appeals the district court’s order granting sum-

mary judgment for Defendant in Peets’ action under the Rehabilita-

tion Act of 1973, 29 U.S.C.A. §§ 701-799 (West 1985 & Supp. 1999).

We have reviewed the record and the district court’s opinion and

find no reversible error.    Accordingly, we affirm on the reasoning

of the district court.      See Peets v. Henderson, No. CA-98-406-A

(E.D. Va. Jan. 22, 1999).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2